 



Exhibit 10.33
McAFEE, INC.
Amendment of Stock Options
     By electing to amend your discount options, the outstanding Stock Option
Agreements (the “Agreements”) related to grants number 32125 and 31443 under the
McAfee, Inc. (the “Company”) 1997 Stock Incentive Plan and the Networks
Associates, Inc. 2000 Nonstatutory Stock Option Plan (the “Plans”) by and
between the Company and William Kerrigan (“Optionee”) are hereby amended as
follows:
     Unless otherwise defined herein, initially capitalized terms shall have the
same meanings as defined in the Plan.
     1. Effective Date. This Amendment of Stock Options and Election to Amend
Stock Options (“Amendment”) is effective as of November 13, 2007 (the “Effective
Date”).
     2. Amendments to Exercise Price Per Share.

  (a)   The exercise price of the options which vest January 1, 2005 or later,
to purchase 21,876 shares of Company common stock under grant number 32125 is
hereby increased to $16.75 per share; and     (b)   The exercise price of the
options which vest January 1, 2005 or later, to purchase 5,002 shares of Company
common stock under grant number 31443 is hereby increased to $15.26 per share.

     3. Extension of Exercisability Period. The options granted under the
Agreements shall remain exercisable until the date that is 90 days after the
Company first becomes no longer subject to a blackout with respect to its stock
after the Effective Date of this Agreement; provided, however, that in no event
shall such options be exercisable beyond the earlier of: (a) 10 years from the
option’s date of grant, (b) the original expiration of the option’s term, or
(c) December 31, 2008.
     4. Option Agreements. To the extent not expressly amended hereby, the
Agreements remain in full force and effect.
     5. Entire Agreement. This Amendment, taken together with the Agreements (to
the extent not expressly amended hereby), and any duly authorized written or
electronic agreement entered into by and between the Company and Optionee
relating to the stock option grants evidenced by the Agreements, represent the
entire agreement of the parties, supersede any and all previous contracts,
arrangements or understandings between the parties with respect to the stock
option grants evidenced by the Agreements, and may be amended at any time only
by mutual written agreement of the parties hereto.
     This Amendment must be properly completed and signed by you and delivered
to Stephen R. Thompkins at McAfee, Inc., 5000 Headquarters Drive, Plano, Texas,
75024.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this instrument is effective as of the Effective Date.

         
McAFEE, INC.
  OPTIONEE    
 
       
/s/ Stephen R. Thompkins
  /s/ William Kerrigan    
 
       
 
       
Signature
  Signature    
 
       
Stephen R. Thompkins
  William Kerrigan    
Vice President & Deputy General Counsel
       
 
       
 
  Signed: November 19, 2007    
 
       

-2-